CONCURRING OPINION
Bland, Judge,
specially concurring: I concur in the conclusion that there is no substantial evidence in the record to uphold the decision of the Customs Court that 10,000 or more of the dictionaries involved constituted the usual wholesale quantity of that merchandise in the country of exportation. However, I regard it as most unfortunate for this court in interpreting the term “in the usual wholesale quantities” to employ the arbitrary and unqualified expression “ ‘to refer to a major portion of the sales or offers for sale’, in wholesale quantities.”
In order to properly interpret the phrase “in usual wholesale quantities”, found in the definitions of value, we must not lose sight of what Congress was seeking to accomplish by the use of the term. The Tariff Act of 1922 contained several different kinds of value to be Accepted, under certain circumstances, as the value of the imported merchandise, upon which value ad valorem duties were to be assessed. It provided that the value to be accepted first was either foreign or export value, whichever was the higher, and in defining both foreign and export value it provided that that value should consist of the market value or the price of “such or similar merchandise” at which *390it is freely offered “in the usual wholesale quantities” and in the ordinary course of trade (at the time of exportation). In foreign countries, as here, wholesalers very often sell their goods at one price for large quantities and at higher prices for smaller quantities.
It is not reasonable to suppose that it was the intent of Congress that the appraiser should accept as the value of imported merchandise the low and unusual price obtained only by the purchase of enormous quantities. Neither is it to be presumed that he is to accept the very high price made necessary by the very small quantities sold to each customer, the sale involving expensive packaging, etc. Congress intended for the appraiser to adopt as his value the price ordinarily and customarily received under the specific circumstances set out in the paragraph. The problem for the courts, however, becomes a difficult one when attempt is made to lay down or follow a rule as to what kind of evidence is required to show what is the usual wholesale quantity.
I agree -with the majority that there cannot be several different “usual wholesale quantities” for appraisement purposes and that there cannot be two market values for the same commodity on the same date. If the appraiser must appraise imported goods at the low selling price of very large quantities and, on the same day, appraise the same kind of goods at higher prices which are occasioned by the smaller quantities sold, an anomalous situation results which Congress could not have intended.
The meaning of the word “usual” when considered by itself, is not difficult to understand, and Congress no doubt used it in its ordinary acceptance, that is to say, it had in mind the ordinary, customary practice in selling such merchandise in the foreign country.
At first blush the problem of determining what kind of proof of the usual wholesale quantities should be required seems to be a simple one. At the threshold of the inquiry, however, numerous perplexing questions are presented. Did Congress mean the usual quantity of the seller of the particular merchandise imported, or the usual quantity of the trade generally? Did it mean the quantities of the sales at the time of exportation or did it mean to refer only to such quantities at the time of importation as by custom or repetition had become the usual quantities? Would proof of the usual quantity of sales by the one shipper at the time of exportation of the shipment be sufficient to meet the requirement? In considering proof of the usual wholesale quantities, what effect shall be given to offers which do not ripen into sales?
The majority have laid down the hard and fast rule that the usual wholesale quantities mean “a major portion of sales or offers of sales ” and, presumably, reference is made to the seller of the particular merchandise imported. Let us suppose that a case is presented here *391where the record shows nothing more than that the exporter of the particular merchandise imported made 50 sales of 100 pounds each at 75 cents per pound, and also made 50 sales of 50 pounds each at $1 per pound. Have the usual wholesale quantities been established? Not according to the rules laid down by the majority. Although one half of his sales were made in 100-pound quantities and two thirds of his business was done by sales in that quantity, no usual wholesale quantity existed for that manufacturer. If, however, he had made 51 sales in one instance and 49 sales in the other, it would have been different. Or, let us consider 100 sales at 10 pounds each and 99 sales of one thousand pounds each, all at wholesale. The 10-pound quantities would have to be accepted. If the rule laid down is to be followed absolutely, it might result in foreign value being created for the sole purpose of meeting the test. This is especially true if offers for sale are to be considered. Suppose the record with reference to usual wholesale quantities showed only that the exporter had, in 500 letters, addressed to every member of the trade in the foreign country, offered the merchandise at one price on account of quantity, and that he made a lesser number of sales at a slightly lower price for a slightly greater quantity. Under the ruling of the court that the majority of “sales or offers for sale” controlled, what would the appraiser be justified in doing under such circumstances?
Numerous instances can be suggested where merely the preponderance of the number of sales or offers for sale should not be controlling in determining what is the usual wholesale quantity. I think this court should leave the matter open so that in instances where the application of such a rule produced an unconscionable anomaly, an exception to it could be made without destroying it.
It is my judgment that the all-inclusive definition of the majority is also dangerously defective on account of the inclusion of the term “or offers for sale” in the connection in which it is used. I have always had very serious doubt in cases of foreign and export value whether mere offers without any sales could possibly constitute proof of the usual wholesale quantities. Offers for sale, of course, are a highly important consideration, since they go to the question of whether the sales are sold in pursuance to a policy of freely offering and -selling to all alike.
I am of the opinion that in most instances the usual wholesale quantity is shown by showing the quantities of the major portions of the sales. Of course, the sales must be made in the usual course of trade, and a freely offered price to all must be shown. As between the major portions of the sales, and the bulk of the business irrespective of the number of the sales, if I were required to arbitrarily choose for the purposes of this case, I would accept the former. It more nearly reflects my view of what in most instances would prove the *392“usual” wholesale quantity, but I am not required, under all circumstances, to regard proof of a mere preponderance in such sales as fully probative of the issue.
Moreover, I doubt very much if in many instances this court is justified in finding the usual wholesale quantities by a consideration only of the sales or offers (especially offers) of the exporter of the merchandise involved. In order to do so, of course it must be presumed, in the absence of anything to the contrary, that what he does is what others do. If there are no others, the record should so state. ' If there are others, their practice should be shown to be substantially the same or else the appraiser may be required to accept as the value of the imported goods a price which is wholly out of range with the usual course of trade generally in the country of exportation. Instead of saying that the usual wholesale quantity “refers to a major portion of the sales or offers for sale”, as the majority have said, I would say that this was ordinarily true. In instances where it was obvious that the majority of sales of one exporter (and this is most often the only showing in the record) did not show what the usual quantities for wholesale were generally, in the foreign country, I would reject such proof as failing to show foreign or export value.
It may be suggested that the parties to a customs appraisement litigation may have a witness swear that a certain quantity is the usual wholesale quantity. Unless the evidence disclosed the facts upon which he based his conclusion, it would have no probative force. He might regard the usual quantity as Ms usual quantity or the quantity at which most of his output was disposed of or he might have one of many other theories of what constituted usual wholesale quantity.
I agree with the majority that this record does not show any usual wholesale quantities within the meaning of the statutory provision in controversy, and, therefore, concur in the conclusion reached.